Citation Nr: 0715326	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a neck injury.

3.  Entitlement to an initial, compensable rating for 
residuals of a left ring finger fracture.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
October 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that, inter alia, granted service 
connection and assigned an initial 10 percent rating, each, 
for residuals, right ankle sprain and for residuals, neck 
injury, and assigned an initial noncompensable rating for 
residuals, left ring finger fracture, effective October 26, 
2003, and denied service connection for scar, left occipital 
region.  The veteran filed a notice of disagreement (NOD) in 
August 2004 with the initial ratings assigned and the denial 
of service connection for scar, left occipital region. 

In a February 2005 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
scar, left occipital region, effective October 26, 2003.  

The RO issued a statement of the case (SOC) in February 2005, 
pertaining only to the issues of higher initial ratings. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2005, in which he 
indicated that he was only appealing the issues listed in the 
February 2005 SOC.  Hence, the current appeal is limited to 
those issues listed on the title page.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO; a transcript of that 
hearing is of record.  

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on each claim.

Initially, the Board notes that, subsequent to the hearing, 
the veteran submitted new medical evidence directly to the 
Board in March 2007 that relates to his claims for initial 
higher ratings; however, he did not include a waiver, which 
would allow the Board to consider that evidence without 
referral to the Agency of Original Jurisdiction (AOJ).  Thus, 
to avoid potential prejudice to the veteran, a remand for 
consideration of this evidence by the AOJ, in the first 
instance, and issuance of a supplemental SOC (SSOC) 
reflecting such consideration, is warranted.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2006).

The veteran contends that his service-connected disabilities 
are more severe than the currently assigned ratings indicate. 
The Board notes that the veteran recently underwent a VA 
examination in February 2004 for his service-connected 
disabilities on appeal.  However, the examination report does 
not show that the examiner commented on any functional loss 
in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Board points out that when evaluating joints on 
the basis of limited motion, VA must consider whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca, 8 Vet. App. at 205-207; 38 C.F.R. §§ 4.40, 4.45 
(2006).  These determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors. Id.

The Board also points out that the veteran's service-
connected residuals of a neck injury is rated pursuant to 
Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  
Effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235- 5243 (2006)).  Under these 
provisions, IVDS (preoperatively or postoperatively) is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or the Rating Formula for 
IVDS based on incapacitating episodes, whichever method 
results in the higher  evaluation when all disabilities are 
combined under § 4.25.  In addition, separate evaluations for 
manifestations of orthopedic and neurologic abnormalities 
under appropriate diagnostic codes are for consideration.  
Although the RO adjudicated the veteran's claim under the 
proper criteria and provided the veteran and his 
representative with the notice of the correct criteria in the 
February 2005 SOC, the RO has not obtained examination 
findings adequately responsive to the rating criteria.  

Under these circumstances, the Board finds that 
contemporaneous medical findings are needed to properly 
evaluate the claims on appeal.  See 38 U.S.C.A. § 5103A.
When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the disability, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480, 482 (1992). 

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should make reasonable efforts to assist the veteran 
with obtaining relevant medical records, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West  
2002); 38 C.F.R. § 3.159(c) (2006).   During the January 2007 
Board hearing, the veteran indicated that since his discharge 
from service, he has received treatment for his service-
connected disabilities by VA and non-VA health care 
providers.  However, there are no post-service medical 
records, except for the February 2004 VA examination report, 
associated with the claims file.  Furthermore, the medical 
evidence submitted to the Board in March 2007 indicates that 
the veteran recently sought treatment for his service-
connected disabilities from Kenneth Wasser, M.D., in Tinton 
Falls, New Jersey.  However, there are no treatment records 
from Dr. Wasser associated with the claims file.  Thus, the 
RO should request that the veteran provide signed 
authorization to enable it to obtain all relevant medical 
records, to specifically include Dr. Wasser's records.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

 1.  The RO should ensure that the 
veteran is provided with VCAA notice that 
is compliant with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his right ankle, neck and 
left ring finger disabilities since 
service, that he referred to during the 
January 2007 Board hearing. After 
securing the necessary releases, the RO 
should obtain these records.  The RO 
should specifically request authorization 
to obtain pertinent private treatment 
records from Kenneth Wasser, M.D., in 
Tinton Falls, New Jersey, from October 
2003 to the present.  

The aid of the veteran in securing these 
records should be enlisted, as needed.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
orthopedic examination, by a physician, 
to determine the current nature and 
severity of his service-connected right 
ankle, neck, and left ring finger 
disabilities.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies (to 
include X-rays and range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail. The 
examiner should set forth all examination 
findings, along with the complete 
rationale for conclusions reached, in a 
printed (typewritten) report. 

The examiner should conduct range of 
motion testing of the right ankle, neck, 
and left ring finger (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  Also, the 
examiner should discuss whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination, specific to each disability 
and to the extent possible, the resulting 
functional impairment in terms of 
additional degrees of limitation of 
motion. If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins. The examiner should 
also express an opinion whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and if so, to the extent possible, any 
additional functional loss or limitation 
of motion should be described.

(a) With respect to the veteran's right 
ankle disability:  the examiner should 
indicate, based on range of motion 
findings, whether the overall range of 
motion is best characterized as 
moderately or markedly limited.  The 
examiner is also requested to comment as 
to whether there is any ankylosis of the 
right ankle, malunion of the os calcis or 
astagalus, or astragalectomy. 

(b)With respect to the veteran's neck 
disability: the examiner should identify 
all symptoms attributable to the 
veteran's service-connected residuals of 
a neck injury.  The examiner should also 
indicate whether there is any ankylosis 
of the cervical spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis.  Further, the 
examiner should indicate whether the 
veteran has muscle spasm or guarding 
severe enough to result an abnormal gait 
or abnormal spine contour, such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

Regarding neurologic manifestations, the 
examiner should note any intervertebral 
disc disease and specify whether such 
disease causes incapacitating episodes 
(bed rest prescribed by a physician) and, 
if so, describe the frequency and 
duration of such episodes during the past 
12 months.  

The examiner should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such disease causes complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is  
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

(c) With respect to the veteran's left 
ring finger disability: the examiner 
should indicate whether the impairment 
due to the service-connected residuals, 
left ring finger fracture is analogous to 
amputation of the left finger, or whether 
there is resulting limitation of motion 
of other digits or interference with 
overall function of the hand.  See 
generally 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2006).  The examiner should 
discuss the effect the left ring finger 
disability has upon the veteran's 
activities (as well as the extent and 
effect, if any, of episodes of 
exacerbation). 

Lastly, the examiner should provide an 
opinion concerning the impact of each of 
the veteran's service-connected 
disabilities on his employability. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher initial ratings in light of all 
pertinent evidence (to include that 
submitted in February 2007) and legal 
authority, to include consideration of 
all applicable diagnostic codes for 
evaluating each of the veteran's service-
connected disabilities on appeal.  In 
adjudicating the claims, the RO should 
document its consideration of "staged 
rating", pursuant to the Fenderson 
decision (cited to above).

8.  If the claims for higher initial 
ratings continue to be denied, the RO 
should furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

